DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 6:  Claim 6 contains the language “In some claims the method is conducted according to Preparation Method 1 described later.”  It is not clear which claims are being referred to here, or what the preparation method 1 comprises.  As such, the scope of the claim is indefinite.  For the purpose of further examination, the claim is being interpreted as not containing the above language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US Pat. 4,493,787) in view of Chaudhary et al. (US 2010/0209056).
Considering Claims 1, 2:  Taniguchi et al. teaches a peroxide curable composition comprising an 100 parts of ethylene vinyl acetate (58 weight percent); 65 parts of carbon black (38 weight percent); 1 part of lead stearate as processing aid (0.6 weight percent); 1.5 parts of silicone oil (0.9 weight percent); 0.8 parts of antioxidant (0.5 weight percent); and 1 part of an organic peroxide (0.6 weight percent) (4:3-15; Table I).  
	Taniguchi et al. teaches the amount of vinyl acetate units in the ethylene vinyl acetate polymer as being 15 to 30 weight percent and a melt index of 1 to 50 g/10 min (2:48-51).  This overlaps with the claimed range of 26 to 35 weight percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an overlapping portion of the claimed range, and the motivation to do so would have been, as Taniguchi et al. suggests, it is suitable range for the vinyl acetate content.  
	Taniguchi et al. does not teach the presence of an amide wax.  However, Chaudhary et al. teaches using stearamide, oleamide, erucamide, or ethylenebisstearamide as a processing aid for a peroxide crosslinked ethylene vinyl acetate/carbon black composition (¶0049; Table 2).  Taniguchi et al. and Chaudhary et al. are analogous art as they are concerned with the same field of endeavor, namely ethylene vinyl acetate layers in cables.  It would have been obvious to a person having ordinary skill in the art to have substituted the amide wax processing aid of Chaudhary et al. for the zinc stearate of Taniguchi et al., and the motivation to do so would have, as Chaudhary et al. suggests, it is functionally equivalent to the stearate processing aid of Taniguchi et al. (¶0049).
Considering Claim 3:  Chaudhary et al. teaches the amide wax as being stearamide, oleamide, erucamide, or ethylenebisstearamide (¶0049).  Taniguchi et al. teaches the silicone oil as being poly(phenyl methyl-dimethyl)siloxane (3:27-31).
Considering Claim 4:  Taniguchi et al. teaches the peroxide as being dicumyl peroxide (4:3-15) and teaches the presence of 2,2’-methylene-bis(4-methyl-6-t-butylphenol) (5:28-30; Table I).
Considering Claim 5:  Taniguchi et al. teaches the presence of 2,2’-methylene-bis(4-methyl-6-t-butylphenol)/a liquid aromatic hydrocarbon in an amount of 0.7 parts (0.4 weight percent) (5:28-30; Table I).
Considering Claim 6:  Taniguchi et al. teaches combining the ingredients to form a composition (4:3-19).
Considering Claim 7:  Taniguchi et al. teaches curing the product to form a composition (3:58-61).
Considering Claim 8:  Taniguchi et al. teaches forming a shaped article from the composition (4:37-55).
Considering Claim 9:  Taniguchi et al. teaches forming a composition a wire and a layer of the composition disposed thereon (2:1-21; 1:21-33).
Considering Claim 10:  Taniguchi et al. implicitly teaches applying a voltage across the wire (1:21-33), as this would be required for use of an electrical wire or cable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767